Citation Nr: 1633759	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a chronic left ankle strain for the period from January 26, 2007 to February 8, 2008.

2.  Entitlement to an initial evaluation in excess of 10 percent for a chronic left ankle strain on or after February 8, 2008. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the September 2009 rating decision, the RO granted service connection for a chronic left ankle strain and assigned a noncompensable evaluation effective from March 26, 2007, and a 10 percent evaluation effective from February 8, 2008.  Thereafter, in an October 2009 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the September 2009 rating decision and assigned an effective date of January 26, 2007 for the noncompensable evaluation.     

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The Board also notes that the Veteran filed a claim for chronic obstructive pulmonary disease in September 2011.  However, it does not appear that the issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

In his July 2012 substantive appeal, the Veteran requested a central office hearing in Washington, D.C.  However, a handwritten notation on the substantive appeal indicated that the Veteran was unable to attend a hearing.  Subsequently, a June 2015 VA Form 8 (Certification of Appeal) noted that the Veteran requested a hearing before the Board at the RO.  In May 2016, the Board sent a letter to the Veteran and his representative for clarification regarding his hearing request.  The Board notes that the letter was returned as undeliverable in June 2016.  However, the Veteran subsequently clarified in August 2016 that he wanted to have a videoconference hearing.  In light of the foregoing, the Board finds that a remand is needed to schedule the appellant for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the Veteran's current mailing address.  

2.  Thereafter, the AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




